Citation Nr: 1102310	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-40 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which granted 
service connection for tinnitus and assigned an initial 10 
percent rating for it retroactively effective from September 29, 
2006, the date of receipt of this claim.  The RO also, in effect, 
granted service connection for the hearing loss in the Veteran's 
right ear.  Prior to that decision, and effectively since January 
25, 1972, the day following his discharge from service, service 
connection only had been in effect for the hearing loss in his 
left ear, which had been rated as 0-percent disabling (i.e., 
noncompensable) effectively since that date.  And although 
additionally service connecting the hearing loss in the right ear 
in the August 2007 decision at issue, the RO continued to rate 
the 
service-connected hearing loss - which is now bilateral, meaning 
affecting both ears, right and left, as noncompensable.

As support for his claim for a higher rating for his bilateral 
hearing loss, the Veteran testified at a hearing at the RO in 
August 2010 before the undersigned Veterans Law Judge of the 
Board (Travel Board hearing).  During the hearing, the Veteran 
withdrew his claim for a rating higher than 10 percent for his 
tinnitus.  38 C.F.R. § 20.204 (2010).  There is no higher rating 
for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  
See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  So 
the only remaining claim concerns the rating for his 
bilateral hearing loss.

This remaining claim requires further development, however, so 
the Board is remanding this remaining claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC.




REMAND

The Veteran testified during his August 2010 Travel Board hearing 
that his bilateral hearing loss is worse than when last evaluated 
for compensation purposes, also pointing out, as proof of this, 
that he now requires hearing aids.  Records show he had a VA 
audiological examination in November 2006.  He was then scheduled 
for a QTC examination in July 2007.  Since the July 2007 QTC 
examination, the only evidence in the claims file is a private 
audiogram, dated in July 2009, so some 21/2 years ago.  Therefore, 
the Veteran's last examination for compensation purposes was in 
July 2007, even more remote, more than three years ago.  And 
when, as here, a Veteran claims that his condition is worse than 
when last rated or examined, and the available evidence is too 
old for a proper evaluation of his disability, including insofar 
as assessing its current severity, VA's duty to assist includes 
providing him a new examination.  Olson v. Principi, 3 Vet. App. 
480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the 
severity of his bilateral hearing loss.  38 C.F.R. § 3.327(a) 
(2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of Veteran's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, too, Green v. 
Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 
1995).



Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination to reassess the 
severity of his bilateral hearing loss 
disability.  He is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this claim for a 
higher rating.  38 C.F.R. § 3.655.  

The examination should include any 
diagnostic testing or evaluation needed to 
address the relevant rating criteria - 
including determining the effect of this 
disability on his daily activities.  
See Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  And to this end, the 
claims file, including a complete copy of 
this remand, must be made available for 
review of his pertinent medical and other 
history.  
	
The examiner must discuss the rationale for 
any opinions expressed, whether favorable 
or unfavorable, based on the results of the 
examination and information obtained from 
review of the record. 

2.  Then readjudicate the claim in light of 
the additional evidence that has obtained 
since the March 2010 supplemental statement 
of the case (SSOC).  If additional 
compensation is not granted to his 
satisfaction, send the Veteran and his 
representative an additional SSOC and give 
them an opportunity to submit still 
additional evidence and/or argument 
in response before returning the file to 
the Board for further consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


